       Case 7:18-cv-01838-LSC Document 102 Filed 11/13/20 Page 1 of 4                       FILED
                                                                                   2020 Nov-13 PM 05:05
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SHANNON HAMNER,                        )
                                       )
                   Plaintiff,          )
                                       )
vs.                                    )       CASE NO: 7:18-cv-01838-LSC
                                       )
TUSCALOOSA COUNTY                      )
SCHOOL SYSTEM, WALTER                  )
DAVIE, ALLISON MAYS AND                )
CLIFTON (“CRAIG”) HENSON               )
                                       )
                   Defendants.         )

        INDIVIDUAL DEFENDANTS’ MOTION TO STRIKE
            PLAINTIFF’S ANSWERS TO DEFENDANT
  TUSCALOOSA COUNTY SCHOOL SYSTEM’S INTERROGATORIES

      COME NOW Walter Davie, Allison Mays and Craig Henson, the Individual

Defendants (“Defendants”), and respectfully move the Court to strike the Plaintiff’s

answers to interrogatories filed in opposition to the Defendants’ and Tuscaloosa

County School System’s (“TCSS”) motions for summary judgment. As grounds, the

Defendants state as follows:

      1.    In response to the Defendants’ statement of facts, the Plaintiff only listed

paragraph numbers of the Defendants’ statements and did not identify portions of the

evidentiary submissions that rebut or contradict the Defendants’ statements.


                                           1
        Case 7:18-cv-01838-LSC Document 102 Filed 11/13/20 Page 2 of 4




      2.     In lieu of the required statement of undisputed facts in her response to

the Defendants’ motion for summary judgment, the Plaintiff states that she adopts and

incorporates by reference her Declaration (Doc. 92-1) and her answers to TCSS’s

interrogatories (Doc. 92-2.). As the required statement of undisputed facts, the

Plaintiff’s interrogatory answers fail to meet the requirements of Appendix II to the

Court’s Uniform Initial Order which set out specific requirements for the manner of

stating facts in summary judgment briefs and responsive briefs.

      3.     The Plaintiff’s interrogatory answers contain inadmissible hearsay.

      4.     The Plaintiff’s interrogatory answers contain numerous statements that

clearly are not based upon her personal knowledge and for which she fails to

demonstrate any basis for personal knowledge.

      5.     The Plaintiff’s interrogatory answers contain numerous statements that

are irrelevant to any claim against the Defendants.

      6.     The Plaintiff’s interrogatory answers contain numerous speculative

allegations and conclusory allegations that are unsupported by any evidence or

authority.

      7.     The Plaintiff’s failure to comply with the Court’s Scheduling Order and

the inclusion of inadmissible evidence that could not be presented in admissible form

at trial are unfairly prejudicial to the Defendants and prevent the Defendants from

replying fully and adequately to the Plaintiff’s opposition to summary judgment.

                                         2
       Case 7:18-cv-01838-LSC Document 102 Filed 11/13/20 Page 3 of 4




      8.     The Defendants adopt and incorporate by reference all arguments,

grounds, and authorities stated in TCSS’s Motion to Strike the Plaintiff’s

interrogatory answers (Doc. 97).

      9.     The Defendants move further to deem the Defendants’ statements of

facts admitted according to section D.2.a. of Appendix II to the Court’s Uniform

Initial Order (Doc. 24, pp. 16-17).

      WHEREFORE, the Defendants move to strike the Plaintiff’s answers to

interrogatories and deem the Defendants’ statements of facts admitted.



                                      /s/ Clay R. Carr
                                      Mark S. Boardman (ASB-8572-B65M)
                                      Clay R. Carr (ASB-5650-C42C)
                                      BOARDMAN, CARR, PETELOS, WATKINS
                                         & OGLE, P.C.
                                      400 Boardman Drive
                                      Chelsea, Alabama 35043
                                      Tel: (205) 678-8000
                                      Fax: (205) 678-0000

                                      Attorneys for Defendants Walter W. Davie,
                                      Allison Mays and Craig Henson




                                        3
        Case 7:18-cv-01838-LSC Document 102 Filed 11/13/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

Barry V. Frederick, Esq.                Raymond E. Ward, Esq.
THE FREDERICK FIRM                      Thomas W. Powe, Jr., Esq.
5409 Trace Ridge Lane                   RAYMOND E. WARD, LLC
Birmingham, Alabama 35244               2216 14th Street
                                        Tuscaloosa, Alabama 35401


                                        /s/ Clay R. Carr
                                        OF COUNSEL




                                          4
